Title: To John Adams from William Tudor, 21 August 1774
From: Tudor, William
To: Adams, John


     
      Dear Sir
      Boston Augst. 21st. 1774
     
     The great Obligations your Friendship has laid me under would render me inexcusable to neglect any Occasion of paying You my Acknowlegements; it is with real Pleasure, therefore, I find so early an Opportunity presenting to fulfill my Promise of writing You: Which should it contribute in the least to your Gratification will convince me the Time was not unusefully spent.
     The late Manoeuvres of General Gage with the Cadet Company, may give you some further Insight into our military Governor’s Character—an Account of them may be amusing at least.
     At a Meeting of the Company on Monday Evening the 15th instant Colo. Hancock laid before the Members a Letter which he had receiv’d from Mr. Secretary Flucker an exact Copy of which is this vizt.
     
     “Salem Augst. 1st. 1774. Sir, I am directed by his Excellency the Capt. General to acquaint You that he has no further service for you as Capt. of the Governor’s Company of Cadets and you are hereby dismissed from that Command. I am Sir, your most obedt. hum. Servt. Thomas Flucker. The honble. Mr. Hancock.” After reading this Letter the Colo. took an affectionate leave of the Company and withdrew. The Company, after a few Strictures on this unmerited Treatment of their Colo. Voted Nem. con. to immediately return the Governor the Standard with a Message—which was this.
     “To his Excellency Thomas Gage Esqr. Capt. General and Commander in chief of his Majesty’s Province of the Massachusetts Bay &c. May it please your Excellency. It having this Day been communicated to Us in a regular Meeting that your Excellency has thought fit to dismiss the honorable John Hancock Esqr. from his Command as Colonel of the Cadet Company, they take the earliest Opportunity to express their extreme Regret at this Removal of their first Officer; and considering the Distinction with which they have hitherto been favour’d in the Choice and Continuation of their Officers they look on this Dismission as disbanding the Corps. They have therefore judged proper to return your Excellency the Standard You presented to the Company upon your taking the Chair of Government; and at the same Time take the Liberty to inform your Excellency that from the Day of the Removal of Colo. Hancock they no longer consider themselves as the Governor’s independent Company of Cadets. By Order of the Company, Duncan Ingraham junr. Boston August. 16th.“ A Committee of 3 Gent. set out early a Tuesday Morning with the above—on presenting it to the Governor at Salem, his Countenance flash’d Indignation but he recovered himself and return’d this formal, weak Reply vizt. “Gentlemen
     Colo. Hancock has used me ill and has not treated me with that Respect that is due to the Governor of the Province, therefore I dismissed him. I will not be treated ill by Colo. Hancock or any other Man in the Province. Had I known your Intentions I would have disbanded you before. Gentlemen I accept the Standard.”
     It seems the ill-Treatment which Mr. Gage resents, is Colo. Hancock’s neglecting to wait on him with his Compliments—though it was not in the Colo.’s Power who has been confin’d to his Room almost ever since the Governor’s Arrival. Thus for this unreasonable Pique against one of it’s Members is a Company dissolv’d, the Expence of which from its Institution, 30 months since, has amounted to £1800 stirling.
     
     The following Address is to be presented to our worthy Colo. tomorrow—it is signed by 48 Members.
     
      
       
        
         “To the honble. John Hancock Esqr.”
         “Sir
        
        The Governor having thought fit to dismiss you from your Command as Colonel of the Cadet Company, We the Subscribers who were Members of that Body beg Leave to wait on You with our sincerest Acknowlegements for your Conduct, and to assure You that we entertain a most grateful Sense of your generous, spirited and noble Exertions for the Honor of the Corps. We leave to the Gratitude of your Country in general to pay their disinterested Tribute of Applause to your extensive public Merit; it is in the View of an Officer only we now consider you, at no Loss in that Character for the amplest Field of Eulogium. It is principally owing to You, Sir, that the Company acquir’d such Reputation, as to continue an Object worthy of your Patronage and Command; nor can we suppress the Emotions of Regret we most sensibly feel at thus parting with an Officer who, whilst in Command, so eminently supported the Honor of the Company and who, on all Occasions of public Appearance conducted with that Spirit and military Knowlege as at once to reflect Honour on himself and give Distinction to the Company. At a Time, when the Post of Honour is a private Station, it cannot be thought surprizing, that a Gentleman of your Character should meet with every Discouragement from Men in Power. We will no longer detain you than by an Assurance, that it is the fervent Wish of our Hearts that your Health may be speedily and perfectly restor’d; that You may long live to support the superior Character you have hitherto sustain’d; and that our Country may never want so illustrious a Citizen to animate and conduct the Cause of Virtue and of Freedom.”
       
      
     
     To shew how spiritedly Genl. Gage resents Affronts, I will relate a little Affair that took place with one of his Servants himself present. About 10 Days ago the Governor was returning to Town from Salem in his Chariot and four with a Postilion before and a Servant on horse back behind with Pistols. Three Countrymen were going home from Mowing with their Scythes. Mr. Postilion thinking it beneath his Excellency’s Servant to desire them to move out of the Way drove on with so little Care as to be very near driving over the Men. You Dog, exclaims one of them, can’t You take Care how You drive, do You mean to ride over Folks. What do you mean, says the Postilion, do you know the Govr. is in the Chariot. Damn the Governor, replys the Man, who gave him a Right to kill Folks. Upon this the Servant on horse back rides up, and intending to frighten the Man for his Boldness draws a Pistol and told him he had a great Mind to punish his Insolence. The Man, on this, very cooly lays his Scythe on the Fellow’s Shoulder and told him if he did not immediately return his Pistol he would take his Head off. The herculean Bulk of the Countryman, his terrific Frown and resolute Manner so disconcerted the Servant he thought it best to comply. The Governor stop’d his Carriage, to inquire into the Matter, but soon thought it advisable to put on; he did so and left his Servant to shift for himself, Who by this Time had been obliged to dismount, and the Mower made him walk a Mile and a half with him, with the Scythe at his Throat whilst he gave him a Lecture on his Insolence and some wholsome Advice to be more careful in Future, and when he came to his own Door made the Servant shake Hands with him and dismiss’d him to find his Master. This Story is fact. I had it from Parson Thaxter whom it was told by one of the Men.
     People here grow more determined every Day and are impatiently waiting for your Meeting. The Spirit that prevails in every County, has made the Enemies of Liberty dread the Consequences, and their Tone is much lower’d.
     You will see the Public Prints that will give You the News brought by a Vessel that got into Marblehead last Night. I therefore waive it. Govr. Hutchinson got to England after a Passage of 27 Days.
     Upon the Conduct of yourself and Brethren in Congress assembled we depend for Delivering Us from the horrid Oppression we groan under, and defeating the iniquitous, murderous and tyrannic System introduc’d by the late Acts of Parliament. If the Prayers of the pious, and the most cordial Wishes of all among the honest can insure Success, You will certainly return in Triumph. Should You not be able to accomplish all your Countrymen so eagerly anticipate, we hope You will at least cement the Union of the Colonies.
     Should You have Time, and not too great a Number of Correspondents to write to, I shall think myself exceedingly oblig’d by a Letter. I will not fail to write you every opportunity. I am, with the gretest Respect, Dr. Sir, your obt. hum. Servt.,
     
      Will Tudor
     
     
      I have made it too late to copy this Letter. I must ask your kind Allowances.
     
     